10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

LAW
OFFICES
OF
GOFORTH
& LUCAS

 

 

Case 3:19-cv-05758-LB Document11 Filed 10/21/19

CHRISTOPHER R. LUCAS (SBN 95293)
LAW OFFICES OF GOFORTH & LUCAS
2001 Salvio Street, Suite 25
Concord, California 94520

TELEPHONE: (925) 682-9500
FACSIMILE: (925) 682-2353
EMAIL: crl@goforthlucas.com

 

Attorney for Plaintiff,
TEJINDAR P. SINGH & RAJINDER K.
THE SINGH FAMILY PROPERTIES,

UNITED STATES

Page 1 of 17

SINGH,

L.P.

DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

THJINDAR P. SINGH &
RAJINDER K. SINGH, THE SINGH
FAMILY PROPERTIES, L.P.

Plaintiff,
v.

INDYMAC BANK, F.S5.B.,
SPECIALIZED LOAN SERVICING,
LLC, AFFINIA DEFAULT SERVICES,
LLC and DOES 1 to 20, ALL
UNKNOWN PERSONS WHO CLAIM

 

CASE NO.: 3:19-cv-05758-LB
SUPERIOR CRI CASE NO.: C19-01235
DATE ACTION FILED: June 27, 2019

Assigned for ALL Purposes to
Hon. Laurel Beeler
Courtroom: B

OPPOSITION TO MOTION BY
DEFENDANT SPECIALIZED LOAN
SERVICING LLC AND INDYMAC BANK,
F.S.B TO DISMISS PLAINTIFFS’
COMPLAINT

CURRENT RIGHT TO DEBT SECURED DATE: November 14, 2019
BY SECOND TRUST DEED WHICH TIME: 9:30 AM
CLOUDS TITLE TO 4272 GLAZIER PLACE: B
COURT, CONCORD, CA 94521,
TRIAL DATE: Not Set.
Defendants.
/
OPPOSITION TO MOTION BY DEFENDANT SPECIALIZED LOAN SERVICING LLC AND 1

INDYMAC BANK, F.S.B TO DISMISS PLAINTIFFS’

COMPLAINT

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

LAW
OFFICES
OF
GOFORTH
& LUCAS

 

 

Case 3:19-cv-05758-LB Document 11 Filed 10/21/19 Page 2 of 17

TABLE OF AUTHORITIES

 

Headings

SUMMARY
NON JUDICIAL FORECLOSURE BY SLS, DESPITE SLS, INDYMAC
ANSWERS FILED IN PLAINTIFFS 2015 LAWSUIT CHALLENGING
INDYMAC DEED OF TRUST
PRIOR LITIGATION BARS CURRENT NON JUDICIAL FORECLOSURE
BY SLS
THERE IS NO LAW THAT A DEBT CAN BE UNENFORCEABLE IN A
COURT OF LAW BUT CAN YET BE NON JUDICIALLY ENFORCED
ESTOPPEL TO DENY HOLDER OF DEED OF TRUST WAS INDYMAC, A
DEFENDANT IN PLAINTIFFS’ 2015 LAWSUIT

Codes

Code of Civil Procedure 426.30 (d)

 

Code of Civil Procedure 426.30 (b)

 

Civil Code 2903
Civil Code 2905
Civil Code 2911
Civil Code 1511
Civil Code 1512
Civil Code 1515

Code of Civil Procedure 525

 

TABLE OF AUTHORITIES

10

11

10

10

10

10

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

LAW
OFFICES
OF
GOFORTH
& LUCAS

 

 

Case 3:19-cv-05758-LB Document 11 Filed 10/21/19 Page 3 of 17

Code of Civil Procedure 526

 

 

Code of Civil Procedure 527

Civil Code Sections 3384-3395

Civil Code 3422 Sections 1-4

Code of Civil Procedure 1060

 

Code of Civil Procedure 426.30

 

Cases

Align Technology, Inc.

v. Bao Tran

 

179 Cal App 4% 949,

(2009)

Birman v. Loeb (1998) 64 Cal App 4™ 503

Ortiz v. Accredited Home Lenders,

Inc (2009)

 

639 F. Supp. 1159 (SD Cal 2009)

Cosentino v. Coastal Construction Co (1994)

 

30 Cal App 4th 1712

Gostin v. State Farm Insurance Co

 

22 Cal app 2™% 319, p. 325

(1964)

First American title Co V. Warehouse Lending Corporation

(2009) 177 Cal App 106,

TABLE OF AUTHORITIES

page 117

11

11

11

11

13

13

il

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

LAW
OFFICES
OF
GOFORTH
& LUCAS

Case 3:19-cv-05758-LB Document 11 Filed 10/21/19 Page 4 of 17

Defendants INDYMAC BANK and SPECIALIZED LOAN SERVICING LLC

Move to Dismiss the Complaint of the SINGH plaintiffs.

SUMMARY: Did Defendant SPECIALIZED LOAN SERVICING LLC,
(“SLS”) have to file a compulsory cross complaint when both SLS
and INDYMAC filed ANSWERS to the SINGHS’ 2015 Declaratory Relief
and Quiet Title Complaint? As alleged in the SINGHS’ 2015
Complaint, their tender of payment coupled with the inability of
INDYMAC to re convey the disputed Deed of Trust, is the
equivalent of full payment (although the INDYMAC Deed of Trust

remains a cloud on title against the SINGHS’ property).

There are many reasons why Defendant SLS is now barred from
non-judicial foreclosure, relating to the fact that the SINGH
plaintiffs had a right to pay off whatever loan was secured and
obtain a re conveyance of the INDYMAC Deed of Trust, and did
everything they could to tender payment and clear title to their
property.

Defendant SLS cites inapplicable authority, for its

semantic argument that a non judicial foreclosure is not an

 

“action” as defined in Cal. Code of Civil Procedure 426.30 (d),

 

 

Defendant SLS’ main argument, that court action may be barred,
but non judicial foreclosure can proceed, is not supported by

any case Defendants cite.

 

 

 

OPPOSITION TO MOTION BY DEFENDANT SPECIALIZED LOAN SERVICING LLC AND 2
INDYMAC BANK, F.S.B TO DISMISS PLAINTIFFS’ COMPLAINT

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

LAW
OFFICES
OF
GOFORTH
& LUCAS

 

 

Case 3:19-cv-05758-LB Document 11 Filed 10/21/19 Page 5 of 17

Defendant also argues that there is no cause of action for
“injunction” or “declaratory relief” but there is ample black
letter authority that supports causes of action based only on

the need for injunctive relief, i. e. Code of Civil Procedure

 

526, or declaratory relief, Code of Civil Procedure 1060,

 

discussed below.

Defendant SLS also argues a non-issue, as if the SINGH
Plaintiffs are challenging an assignment. Not so.

Plaintiffs’ current lawsuit is based on the estoppel of the
Defendants who filed Answers to Plaintiffs’ 2015 Quiet Title and
Declaratory Relief. Plaintiffs exhausted all possible avenues of
tender of payment but Defendants could not re convey the INDYMAC
Deed of Trust. Defendant SLS Answered the SINGHS’ 2015 Complaint
without filing any compulsory cross complaint, but now had
commenced non judicial foreclosure as if nothing happened.

Defendant INDYMAC had not assigned the offending Deed of
Trust, and filed an ANSWER to the SINGHS’ 2015 Complaint,
without filing any cross complaint, yet could not tender re
conveyance of the INDYMAC Deed of Trust. Defendant INDYMAC only
assigned the Deed of Trust to Deutsche Bank after Plaintiffs
dismissed their futile 2015 Complaint.

The SINGH plaintiffs had to dismiss their 2015 Complaint
because their lawsuit could not clear title of the INDYMAC Deed

of Trust, as admitted by the Answering Defendants.

OPPOSITION TO MOTION BY DEFENDANT SPECIALIZED LOAN SERVICING LLC AND 3
INDYMAC BANK, F.S.B TO DISMISS PLAINTIFFS’ COMPLAINT

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

LAW
OFFICES
OF
GOFORTH
& LUCAS

 

 

Case 3:19-cv-05758-LB Document 11 Filed 10/21/19 Page 6 of 17

After Plaintiffs’ dismissed their 2015 Complaint, Defendant
INDYMAC, as beneficiary of the unassigned Deed of Trust moved,
unsuccessfully, for attorneys’ fees based on that instrument.

Thus INDYMAC admitted that it was the only assignee and
beneficiary of the INDYMAC Deed of Trust. INDYMAC’S post
dismissal motion for attorneys’ fees was denied, based on the
undisputed Declaration of Rajinder SINGH. Neither INDYMAC nor
SLS could re convey the INDYMAC Deed of Trust upon Plaintiffs
tender of payment.

Because the secured loan was no recourse, and was only
enforceable against the security, the SINGHS’ 2015 Complaint had
no other reason than to obtain conveyance of the INDYMAC Deed of
Trust.

Throughout Plaintiffs’ vain 2015 lawsuit, Defendant SLS
demanded payment of the loan but admittedly would not tender
clear title in exchange. Defendant SLS litigated fiercely and
ruinously despite neither Defendant having any ability to re
convey the INDYMAC Deed of Trust in exchange for payment by the
SINGHS.

After the Plaintiff’s dismissed their 2015 Complaint
without prejudice, in April of 2017, and INDYMAC’S Motion or
Attorneys’ fees was denied, Defendant SLS recorded a Notice of
Default on February 26, 2019, the first step in a non-judicial

foreclosure.

OPPOSITION TO MOTION BY DEFENDANT SPECIALIZED LOAN SERVICING LLC AND 4A
INDYMAC BANK, F.S.B TO DISMISS PLAINTIFFS’ COMPLAINT

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

LAW
OFFICES
OF
GOFORTH
& LUCAS

 

 

Case 3:19-cv-05758-LB Document 11 Filed 10/21/19 Page 7 of 17

NON JUDICIAL FORECLOSURE BY SLS, PLAINTIFFS 2015 LAWSUIT
CHALLENGING INDYMAC DEED OF TRUST

When they were in contract to sell the property in April of
205, the SINGHS discovered a previously unknown lien against
GLAZIER Ct. It had the earmarks of a previous embezzlement by a
real estate agent/partner who referred a bookkeeper to them,
and, with further aid of an escrow agent, had stolen $200,000.

The SINGHS sought pay off demands from INDYMAC, the only
discernable holder of the otherwise unassigned Deed of Trust.

The SINGHS lawyer made numerous requests for PAY OFF
demands, from May through July of 2015, directed to every
possible address of INDYMAC, the of record beneficiary of the
INDYMAC Deed of Trust.

In frustration, the SINGHS filed their 2015 Complaint for
Quiet Title and Declaratory Relief on August 6, 2015.

When the SINGHS obtained a copy of the INDYMAC Deed of
Trust, they saw that their initials were forged, and the
property address on the instrument was crudely altered from
GLAZIER to “Galcier Ct”.

Discovery later revealed that the billing address for the
purported credit line was to one of their gas stations, in
Dublin rather than to their central billing address, which they
used for all of their 6 other gas stations and 11 income

properties.

OPPOSITION TO MOTION BY DEFENDANT SPECIALIZED LOAN SERVICING LLC AND 5
INDYMAC BANK, F.S.B TO DISMISS PLAINTIFFS’ COMPLAINT

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

LAW
OFFICES
OF
GOFORTH
& LUCAS

 

 

Case 3:19-cv-05758-LB Document 11 Filed 10/21/19 Page 8 of 17

Discovery in their 2015 lawsuit disclosed that the INDYMAC
“Galcier Ct” credit line had been frozen in 2008 and the last
payment made in 2011.

The SINGHS had never been aware of the credit line, which
was easily confused with their INDYMAC/One West credit line for
the same amount, with a similar date, also in second lien
position against their home in Danville. They were convinced
that if a loan had been obtained it was by embezzlement and that
it had been deliberately concealed.

Nevertheless the SINGH’S only goal of their 2015
Declaratory Relief and Quiet Title was to locate whatever party
could re convey the INDYMAC Deed of Trust so that they could pay
it, and sell GLAZIER CT.

SPECIALIZED LOAN SERVICING LLC and INDYMAC FSB ultimately
filed ANSWERS to the SINGHS’ 2015 Complaint, but neither filed
any Cross Complaints.

But, as the SINGHS’ now allege, neither of the Answering
Defendants, INDYMAC nor SLS, would re convey the INDYMAC Deed of
Trust. The loan in question was a “no recourse” loan, so
quieting title was their sole concern, and they had no means to
litigate with SLS if they could not remove the cloud on their
title to GLAZIER CT.

Therefore, the SINGHS dismissed their 2015 Complaint in

April of 2017, without prejudice.

OPPOSITION TO MOTION BY DEFENDANT SPECIALIZED LOAN SERVICING LLC AND 6
INDYMAC BANK, F.S.B TO DISMISS PLAINTIFFS’ COMPLAINT

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

LAW
OFFICES
OF
GOFORTH
& LUCAS

 

 

Case 3:19-cv-05758-LB Document 11 Filed 10/21/19 Page 9 of 17

On May 5, 2017 Defendant INDYMAC filed a post dismissal
motion for attorneys’ fees. Thus, the party with rights under
the Deed of Trust was admitted to be INDYMAC.

On May 26, 2017, Plaintiff RAJINDER SINGH filed her
unrebutted Declaration in Opposition [Exhibit 5 to Complaint].
SINGH Declared that they dismissed because neither Defendant
would or could tender the re conveyance of the INDYMAC Deed of
Trust

Defendant INDYMAC did not dispute her declaration that
neither Defendant, SLS or INDYMAC, could re convey the GLAZIER
Ct Deed of Trust. The post dismissal INDYMAC motion for

attorneys’ fees was denied.

PRIOR LITIGATION BARS CURRENT NON JUDICIAL FORECLOSURE BY
SLS

SLS’ rights to non-judicially enforce the GLAZIER Ct credit
line are forfeited by the failure of both INDYMAC and SLS to
file compulsory cross complaints in the prior litigation, which
alleged that redemption of the Glazier Ct lien was prevented by
the creditor.

Code of Civil Procedure 426.30 (b), if a party against whom

 

a complaint has been filed and served fails to allege in a cross
complaint any related cause of action which (at the time of

serving his answer to the complaint) he has against the

OPPOSITION TO MOTION BY DEFENDANT SPECIALIZED LOAN SERVICING LLC AND 7
INDYMAC BANK, F.8S.B TO DISMISS PLAINTIFFS’ COMPLAINT

 
10

11

12

13

14

15

16

1?

18

19

20

21

22

23

24

29

LAW
OFFICES
OF
GOFORTH
& LUCAS

 

 

Case 3:19-cv-05758-LB Document11 Filed 10/21/19 Page 10 of 17

plaintiff, such party may not thereafter OR in any other action
assert against the plaintiff the related cause of action not

pleaded. Align Technology, Inc. v. Bao Tran (2009) 179 Cal App

 

4. 949, at 959:

“Thus a party cannot by negligence or design, withhold
issues and litigate them in successive actions; he may not split
his demands or defenses, he may not submit his case in piece
meal fashion.”

A non judicial enforcement obviously requires a legally
enforceable debt.

A secured lender cannot non judicially enforce a debt that
has been repaid, or is long defunct due to the expiration of the
statute of limitations, or, barred by the same Answering
Defendant’s failure to file a compulsory cross complaint.

In addition, creditors must make redemption of the deed of
trust possible, and they did not. In such a case the debtors’
offer of payment is considered as if payment were made.

See Civil Code 2903, every owner of property has the right
to redeem a lien, and Civil Code 2905:

“Redemption from a lien is made by performing, or offering
to perform, the act for the performance of which it is a
security”

Civil Code 2911 mandates that lien is extinguished by the

lapse of time within which, under the Code of Civil Procedure

 

OPPOSITION TO MOTION BY DEFENDANT SPECIALIZED LOAN SERVICING LLC AND 8
INDYMAC BANK, F.S.B TO DISMISS PLAINTIFFS’ COMPLAINT

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

LAW
OFFICES
OF
GOFORTH
& LUCAS

 

 

Case 3:19-cv-05758-LB Document11 Filed 10/21/19 Page 11 of 17

(limitations periods) an action can be brought upon the
principal obligation.

The SINGHS’ 2015 Complaint sought to quiet title as to the
very Deed of Trust which SLS would now non judicially enforce.
So their time to enforce has expired.

Plaintiff’s 2015 Complaint specifically pled: Civil Code
1511, and 1512, and Civil Code 1515:

“If performance of an obligation be prevented by the
creditor the debtor is entitled to all of the benefits which he
would have obtained if it had been performed by both parties...”.

Under these facts Declaratory Relief and Injunction are
both Causes of Action, not mere remedies improperly pled as
causes of actions by Plaintiffs.

See Code of Civil Procedure 525, and 526: the issuance of a

 

preliminary injunction can be granted based on a verified

complaint (Code of Civil Procedure 527).

 

Civil Code sections 3384 - 3395, and Civil Code 3422
sections 1-4 provide that final injunction may be granted to
prevent the breach of an obligation where the restraint would be
necessary to prevent a multiplicity of actions.

Likewise, Declaratory Relief is a cause of action:

Code of Civil Procedure 1060 allows for Declaratory Relief

 

To Ascertain Status or Construe Writing:

OPPOSITION TO MOTION BY DEFENDANT SPECIALIZED LOAN SERVICING LLC AND 9
INDYMAC BANK, F.S.B TO DISMISS PLAINTIFFS’ COMPLAINT

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

LAW
OFFICES
OF
GOFORTH
& LUCAS

 

 

Case 3:19-cv-05758-LB Document11 Filed 10/21/19 Page 12 of 17

“Any person interested under a written instrument,
excluding a will or a trust, or under a contract, or who desires
a declaration of his or her rights or duties with respect to
another... may, bring an original action or cross-complaint in the
superior court for a declaration of his or her rights and duties
in the premises, including a determination of any question of
construction or validity arising under the instrument or
contract”.

As the SINGHS alleged in their verified 2015 Complaint:

“Plaintiffs are unable to redeem or obtain conveyance or
any demand, and thus suffer and continue to suffer clouded and
unmarketable and uninsurable title” (paragraph 5 and 6 of August
6, 2015 Complaint).

The SINGHS’ 2015 Complaint truthfully alleged their
undisputed tender of full payment under Civil Code 1511 and
1512, without creditor tender of re conveyance of the INDYMAC
Deed of Trust, as Plaintiffs’ alleged: “in derogation of
plaintiff’s right to redeem under Civil Code 2903, and
Plaintiffs allege that they have offered and tendered under

Civil Code 2905”.

THERE IS NO LAW THAT A DEBT CAN BE UNENFORCEABLE IN A COURT

OF LAW BUT CAN YET BE NON JUDICIALLY ENFORCED

OPPOSITION TO MOTION BY DEFENDANT SPECIALIZED LOAN SERVICING LLC AND 10
INDYMAC BANK, F.S.B TO DISMISS PLAINTIFFS’ COMPLAINT

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

LAW
OFFICES
OF
GOFORTH
& LUCAS

 

 

Case 3:19-cv-05758-LB Document11 Filed 10/21/19 Page 13 of 17

Defendant does not cite any case which holds that non

 

judicial foreclosure “does not qualify for an ‘action’ within

the meaning of Code of Civil Procedure 426.30”.

 

The principal case cited by Defendants, Birman v. Loeb
(1998) 64 Cal App 4° 503 does not have anything to do with
failure to file a compulsory cross complaint, but with equitable

use of “set offs”. Ortiz v. Accredited Home Lenders, Inc (2009)

 

639 F. Supp. 1159 (SD Cal 2009) likewise never mentions
compulsory cross complaints but whether offsets which are barred
by statute of limitations can be later asserted defensively to

the creditor’s claim. Cosentino v. Coastal Construction Co

 

(1994) 30 Cal App 4th 1712 only holds that California Probate
Code Section 9391 “does not apply to private non-judicial

foreclosures brought under a power of sale to enforce a debt”

ESTOPPEL TO DENY HOLDER OF DEED OF TRUST WAS INDYMAC, A
DEFENDANT IN PLAINTIFFS’ 2015 LAWSUIT

As alleged in Plaintiffs’ current Complaint, the attorney
for INDYMAC and SLS, Tim Ryan, wrote to Plaintiffs attorney, on
April 19, 2017. Ryan misrepresented that SLS would re convey:

“We represent both the servicer and the note holder..our
client will re convey its lien in exchange for full payment of

the loan in question...

OPPOSITION TO MOTION BY DEFENDANT SPECIALIZED LOAN SERVICING LLC AND 11
INDYMAC BANK, F.S.B TO DISMISS PLAINTIFFS’ COMPLAINT

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

LAW
OFFICES
OF
GOFORTH
& LUCAS

 

 

Case 3:19-cv-05758-LB Document11 Filed 10/21/19 Page 14 of 17

“As to your claim that our office is appearing in this
litigation for the servicer only, I would ask that you review
our Clients’ Answer filed in this case. The Answer provides that
we represent both the servicer and the note holder...”

On May 3, 2016 Ryan again reiterated: “ ..SLS will most
certainly re convey the deed of trust at issue upon payment of
the amount due and owing as set forth in our April 10, 2016
response to payoff request...”

“Again, our client will release the lien upon Ms. Singh's
payment of the amount set forth in our April 10, 2016 response
to pay off demand...”

But ultimately, no corresponding tender of a re conveyance
was ever forthcoming from INDYMAC or SLS. INDYMAC had assigned
the Note to Deutsche Bank in 2005-but INDYMAC’S 2005 assignment
was not. recorded until 2018.

See the unrebutted DECLARATION OF RAJINDER SINGH [Exhibit
5, filed May 26, 2017]:

“.. no Answering party would or could re convey the cloud on
our title, whether we paid a demand or not...”

Defendant SLS yet argues that its non-judicial foreclosure
can nevertheless proceed, even if the underlying note is
unenforceable in a court of law.

But, a right to enforce, judicially or non-judicially

depends upon a valid and enforceable debt.

OPPOSITION TO MOTION BY DEFENDANT SPECIALIZED LOAN SERVICING LLC AND 12
INDYMAC BANK, F.S.B TO DISMISS PLAINTIFFS’ COMPLAINT

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

LAW
OFFICES
OF
GOFORTH
& LUCAS

 

 

Case 3:19-cv-05758-LB Document11 Filed 10/21/19 Page 15 of 17

Please see Gostin v. State Farm Insurance Co (1964) 22 Cal

 

app 2"? 319, p. 325: “An enforceable lien is dependent upon an

existing obligation”. First American title Co V. Warehouse

 

Lending Corporation (2009) 177 Cal App 106, page 117. Any SINGH
obligation on the purported 2005 Credit line secured by the
INDYMAC Deed of Trust is barred.

The SINGHS’ vain tender of payment is considered payment
made, as a matter of law, and either INDYMAC or SLS could have
and should have litigated the debt in the 2015 case.

There is no existing obligation upon which an enforceable
lien can depend, so belated non-judicial foreclosure is not
lawful and is barred and must be enforced and the proper
declaratory and injunctive relief afforded.

Only after the Plaintiffs dismissed their futile 2015
Complaint, did INDYMAC assign the Deed of Trust (Exhibit 7 to
SINGH current Complaint) .

If a holder of an instrument loses the rights to foreclose,
such as by a participation in a lawsuit without filing a cross
complaint required by law, the subsequent transfer of those

rights to a third party does not revive the lost right.

OPPOSITION TO MOTION BY DEFENDANT SPECIALIZED LOAN SERVICING LLC AND 13
INDYMAC BANK, F.S.B TO DISMISS PLAINTIFFS’ COMPLAINT

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

LAW
OFFICES
OF
GOFORTH
& LUCAS

 

 

Case 3:19-cv-05758-LB Document11 Filed 10/21/19 Page 16 of 17

DATED: October 21, 2019 LAW OFFICES—OF..GOFORTH & LUCAS

a

“
Pr

 

—CHRISTOPHER R. LUCAS

Attorney for Plaintiffs SINGH
TEJINDAR P. SINGH & RAJINDER K.
SINGH, THE SINGH FAMILY
PROPERTIES, L.P.

OPPOSITION TO MOTION BY DEFENDANT SPECIALIZED LOAN SERVICING LLC AND
INDYMAC BANK, F.S.B TO DISMISS PLAINTIFFS’ COMPLAINT

a Oe
wa

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

LAW
OFFICES
OF
GOFORTH
& LUCAS

 

 

Case 3:19-cv-05758-LB Document11 Filed 10/21/19 Page 17 of 17

PROOF OF SERVICE

I, declare that I am employed in the County of Contra
Costa, State of California. I am over the age of eighteen years
and not a party to the within cause; my business address is 2001
Salvio Street, Suite 25, Concord, California 94520. Upon this
day, I served the attached;
OPPOSITION TO MOTION BY DEFENDANT SPECIALIZED LOAN SERVICING LLC
AND INDYMAC BANK, F.S.B TO DISMISS PLAINTIFFS’ COMPLAINT
ON:

Timothy M. Ryan, Esq.
Michael W. Stoltzman, Esq.
THE RYAN FIRM

30 Corporate Park, Suite 310
Irvine, CA 92606

[X] VIA MAIL - CCP §§ 1013(a), 2015.5:

 

By placing a true copy thereof enclosed in a sealed envelope(s), addressed as above, and
placing each for collection and mailing on that date following ordinary business|
practices. I am readily familiar with my firm’s business practice of collection and

processing of correspondence for mailing with the United States Postal Service andi
correspondence placed for collection and mailing would be deposited with the United
Stated Postal Service at Concord, California, with postage thereon fully prepaid, that
same day in the ordinary course of business.

[ ] VIA OVERNIGHT MAIL/COURIER - CCP §§ 1013(c), 2015.5:

By placing a true copy thereof enclosed in a sealed envelope(s), addressed as above, and
placing each for collection by overnight mail service or overnight courier service. I an
readily familiar with my firm’s business practice of collection and processing of
correspondence for overnight mail or overnight courier service, and any correspondence
placed for collection for overnight delivery would, in the ordinary course of business,
be delivered to an authorized courier or driver authorized by the overnight mail carriey
to receive documents, with delivery fees paid or provided for, that same day, foy
delivery on the following business day.

[ ] VIA FACSIMILE - CCP §§ 1013(e), 2015.5, CRC 2008:

By arranging for facsimile transmission from facsimile number (925) 682-2353 to the above
listed facsimile number(s) prior to 5:00 p.m. I am readily familiar with my firm's
business practice of collection and processing of correspondence via facsimile
transmission(s) and any such correspondence would be transmitted in the ordinary course
of business. The facsimile transmission(s) was reported as complete and without error,
and a copy of the transmission report is attached.

[ ] VIA HAND DELIVERY — CCP §§ 1011, 2015.5:

By placing a true copy thereof in a sealed envelope(s), addressed as above, and causing
each envelope(s) to be hand-served on that day, in the ordinary course of my firm's
business practice.

[ ] VIA ELECTRONIC MAIL — CCP §§ 1013, 1010.6:

By serving, by electronic mail, true and correct copies of the documents on counsel off
record after agreement for service in such a manner Based on a court order or an
agreement of the parties to accept service by e-mail or electronic transmission, I caused
the documents to be sent to the persons at the e-mail addresses listed above. I did not
receive, within a reasonable time after the transmission, any electronic message or other
indication that the transmission was unsuccessful.
I declare under penalty of perjury that the foregoing is
true and correct and that this declar €TOn) was executed on

October 21, 2019, at Concord, California

cc: Client S-Ac

   

 

PROOF OF SERVICE 1

 
